Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
Claims 18-21 and 23-36 are currently pending in the application.
Claims 1-17 and 22 have been cancelled.
Claims 23-36 have been added.

Response to Amendment
The applicant amended original claim 1 to incorporate features of the original claim 18 to become independent claim 18.
The applicant amended original claim 1 to incorporate features of the original claim 19 to become independent claim 19.
The applicant amended original claim 21 to incorporate features of the original claim 19.
The features of the original claims 18 and 19 had been indicated allowable in the previous Office Action.

Response to Arguments
Applicant’s arguments filed on May 9, 2022 have been fully considered in view of the amendments and they are persuasive.

Interview Summary
The Examiner initiated a telephone interview with Mr. James Longwell (Mr. Grant Tisdall (Reg. No.  53,902)), the representative of the applicant on May 20, 2022 to discuss the antecedent issues with claims 24, 31 and 32 and claim dependency issue with claim 34.  Mr. Longwell (Mr. Tisdall) agreed to correct the issues with the claims and authorized an examiner’s amendment to place the case in allowance..

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an email from Mr. Longwell (Mr. Tisdall) on May 20, 2022 to amend the claims in the following:

24. (Currently Amended) The method of claim 19 comprising:
generating a baseline image comprising a[[the]] DRR from the first volumetric data set without regard to the positional change to the volumetric region; and
providing the baseline image for display.

31. (Currently Amended) The method of claim 30 wherein the second measurement of one or more parameters is based on a user input defining anatomic landmarks on either:
[[a]]the DRR of the second volumetric data set; and
a DRR of the first volumetric data set responsive to the positional change of the volumetric region.
32. (Currently Amended) The method of claim 30 wherein the further measurement of one or more parameters is based on a user input defining anatomic landmarks on either:
[[a]]the DRR of the further volumetric data set; and
[[a]]the DRR of the second volumetric data set responsive to the second or subsequent positional change of the volumetric region.
34. (Currently Amended) The method of claim 33 wherein determining the positional change comprises one of:
determining the positional change or the second or subsequent positional change automatically via an iterative algorithm; and
receiving user input and presenting updated measurements of the one or more parameters to guide an iterative process.

Allowable Subject Matter
Claims 18-21 and 23-36 are allowed.

The following is a statement of reasons for the indication of allowable subject matter for Claims 18-21 and 23-36.

Independent Claim 18 is distinguished from Lambers et al. (2019/0231454; Provisional Application filed on 1/29/2018) in view of Linderman et al. (WO 2013/025814) and further in view of Feilkas (2013/0094742) because the combination of all limitations in each independent claim, particularly the limitations similar to: “the DRR from the second volumetric data set is determined by updating a DRR from the first volumetric data set in only the region corresponding to the volumetric region for which the positional change is received” and it is allowed.

Independent Claims 19 and 21 are distinguished from Lambers et al. (2019/0231454; Provisional Application filed on 1/29/2018) in view of Linderman et al. (WO 2013/025814) and further in view of Feilkas (2013/0094742) because the combination of all limitations in each independent claim, particularly the limitations similar to: “receiving a second or subsequent input defining a second or subsequent positional change and performing the steps of:
one of: a) updating the second volumetric data set responsive to the second or subsequent positional change; and b) generating a further volumetric data set responsive to the second or subsequent positional change;
generating an updated change image comprising a digitally reconstructed radiograph (DRR) from one of the second volumetric data set as updated and the further volumetric data set; and
providing the updated change image; 
thereby to iteratively perform reorientation of the anatomic structure.” and they are allowed.

Claims 20 and 23-36 are directly or indirectly dependent from claim 19 and they are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SING-WAI WU whose telephone number is (571)270-5850. The examiner can normally be reached 9:00am - 5:30pm (Central Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SING-WAI WU/Primary Examiner, Art Unit 2611